Citation Nr: 1725693	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  09-39 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased (initial) rating for instability of the right knee, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a left knee disorder, to include degenerative joint disease, including as secondary to the service connected right knee disabilities.

3.  Entitlement to service connection for a right hip disorder, to include degenerative joint disease, including as secondary to the service connected right knee disabilities.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1984 to June 1992 and a period of active duty for training (ACDUTRA) from June 2005 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran filed a Notice of Disagreement (NOD) in June 2009.  In September 2009, the RO furnished the Veteran a Statement of the Case (SOC).  In October 2009, the Veteran filed his substantive appeal (VA Form 9).

In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge, via videoconference hearing.  A transcript of the hearing is of record.

In August 2014, March 2015, and December 2015, the Board remanded the issues on appeal for additional development, and the case now returns for further appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.

The issues on appeal are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016 and December 2015, while the issues of entitlement to service connection for entitlement to an increased rating for instability of the right knee, entitlement to service connection for a left knee disorder, and entitlement to service connection for a right hip disorder, to include degenerative joint disease, including as secondary to the service connected right knee disabilities were pending on appeal, the RO obtained November 2014 to December 2015 Hampton VA medical center treatment records regarding the Veteran's knees and hip, an August 2011 VA emergent care note regarding the Veteran's right knee, and a March 2016 VA examination regarding the Veteran's knees.  The treatment and examination records contain pertinent medical evidence regarding the Veteran's left knee, right knee and hip claims.  Because the information of record does not contain a waiver of AOJ consideration that is specific to the newly acquired March 2016 VA examination, the August 2011 VA emergent care note, and the November 2014 to December 2015 Hampton VA medical center treatment records, this pertinent evidence must be considered by the AOJ in the first instance through issuance of a Supplemental Statement of the Case.  See 38 C.F.R. § 19.31 (2016).  

Accordingly, the case is REMANDED for the following action:

After undertaking any additional development that the AOJ determines to be warranted, the AOJ should re-adjudicate the issues of entitlement to service connection for entitlement to an increased rating for instability of the right knee, entitlement to service connection for a left knee disorder, and entitlement to service connection for a right hip disorder, to include degenerative joint disease, including as secondary to the service connected right knee disabilities, to include consideration of all pertinent evidence received since the December 2015 BVA Remand, including the March 2016 VA examination, the August 2011 VA emergent care note, and the November 2014 to December 2015 Hampton VA medical center treatment records.  If the determination remains adverse to the Veteran, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




